Leventritt, J.
The decision rendered at the present term of this court in Jennings v. Chelsea Division Benefit Fund Society, 28 Misc. Rep. 556, disposes of the question raised on this appeal. The by-law there construed as reasonable is almost identical in terms with that in the case at bar. The judgment rendered in favor of the plaintiff could find support only in the unreasonableness of that by-law.
The judgment must, therefore, be likewise reversed.
Freedman, P. J., and MacLean, J., concur.
Judgment reversed, with costs to appellant.